Citation Nr: 0840279	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  00-22 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability rating for 
internal hemorrhoids.

2.  Entitlement to a disability rating in excess of 10 
percent for dysthymic disorder.

3.  Entitlement to a disability rating in excess of 20 
percent for a service-connected low back disability diagnosed 
as chronic low back strain with arthritis and degenerative 
disc disease at L5-S1.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1974 
to May 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  That rating decision denied an 
increased disability rating for the veteran's service-
connected lumbar strain which was rated at a 20 percent 
disability rating.  

An October 2006 rating decision granted service connection 
for internal hemorrhoids and assigned a noncompensable (0%) 
disability rating.  A December 2007 rating decision granted 
service connection for dysthymic disorder and assigned a 10 
percent disability rating.  The veteran perfected appeals 
with respect to the initial disability ratings assigned for 
each of these disabilities.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In November 2001, a hearing was held before a Veterans Law 
Judge who is no longer a member of the Board.  A copy of the 
transcript of that hearing is of record.  The veteran 
indicated in March 2006 that he does not desire an additional 
hearing. 

The case was previously before the Board in April 2002, May 
2004 and May 2006, when it was remanded for additional 
development, including medical examination of the veteran.  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.  



FINDINGS OF FACT

1. The veteran's internal hemorrhoids are manifested by 
occasional bleeding; the hemorrhoids are not large or 
thrombotic irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences, nor are they 
manifested by persistent bleeding and secondary anemia, or 
with fissures.

2.  The veteran's internal hemorrhoids most nearly 
approximate a disability which is moderate in degree. 

3.  The veteran's service-connected dysthymic disorder is 
manifested by:  depressed mood, irritable affect, and a 
Global Assessment of Functioning Scale (GAF) score 
predominantly of 60.

4.  The veteran's chronic low back strain with arthritis and 
degenerative disc disease at L5-S1 is manifested by:  forward 
flexion to between 30 to 45 degrees; extension to between 10 
and 0 degrees; lateral flexion to between 10 and 5 degrees, 
bilaterally; rotation to between 30 and 5 degrees 
bilaterally; and complaints of pain and discomfort.

5.  The veteran's chronic low back strain with arthritis and 
degenerative disc disease at L5-S1 is not manifested by:  
ankylosis, vertebral fracture, absent ankle jerk, or 
incapacitating episodes requiring prescribed bedrest.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for internal 
hemorrhoids are not met for any period of time covered by 
this appeal. 38 U.S.C.A. § 1155 (West 2002); C.F.R. § 4.114, 
Diagnostic Code 7336 (2008).

2.  The criteria for a 30 percent disability rating, and not 
in excess thereof, for dysthymic disorder have been met 
effective August 7, 2003, the date of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9433 (2008).

3.  The criteria for a 40 percent disability rating, and not 
in excess thereof, for chronic low back strain with arthritis 
and degenerative disc disease at L5-S1, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.71a, Diagnostic Codes 5285, 5286, 5292, 5293, 5294 (prior 
to September 26, 2003); 38 C.F.R. § 4.71a Diagnostic Codes 
5003, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran's appeal for an increased rating for 
his back disability originally stems from a September 1999 
rating decision, which is prior to the effective date of the 
VCAA.  Nevertheless, he was provided notice in letters dated 
in March 2001 and May 2002.  With respect to the appeals 
involving rating the veteran's hemorrhoids and his 
psychiatric disorder, the claims involve the initial ratings 
upon a grant of service connection.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran has not been provided 
this specific notice in a letter.  

Again, the issues concerning the evaluations assigned to 
hemorrhoids and the psychiatric disability involve the 
initial disability rating assigned upon the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.

Generally, for an increased-compensation claim, such as the 
veteran's claim for an increased rating for his lumbar spine, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The RO sent a 
letter to the RO dated in June 2008, concerning the back 
disability, which did not fully comply with the VCAA.  With 
respect to the issues involving hemorrhoids and a psychiatric 
disorder, again, the case involves the assignment of the 
initial disability rating upon the grant of service 
connection for diabetes mellitus, so these requirements are 
not applicable in the instant case.

A notice error is presumed prejudicial to the claimant unless 
it is demonstrated that (1) any defect in notice was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice provided what was needed, or (3) that a benefit could 
not possibly have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d. 881, 889-891 (Fed. Cir. 2007).

To the extent that the requirements of Vazquez-Flores have 
not been fully met, the presumption of prejudice is overcome 
as the veteran is reasonably expected to understand what is 
required to substantiate his claim.  The various notice 
letters that were provided to him with respect to his back 
disability, as well as the statement of the case and the 
supplemental statements of the case, together provided him 
with the various criteria that are applicable to his claim 
and the types of evidence that he could submit or information 
that he could provide to the RO that would substantiate his 
claim.  He has provided medical evidence directly to the RO 
and statements that reflect that he has knowledge of the 
applicable criteria and types of evidence he can submit.  

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
his claim.  The veteran has also alleged that the VA 
Compensation and Pension examinations provided him have been 
inadequate due to some alleged prejudice or bias of the 
examining physicians.  As a result, he has been accorded 
multiple Compensation and Pension examinations at different 
VA medical facilities.  Accordingly, the duty to assist has 
been met.  No further VA examination is warranted.  The 
medical evidence of record is adequate to rate the veteran's 
service-connected disabilities.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; private medical treatment records; VA 
medical treatment records; and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims for an increased disability ratings for his 
service-connected disabilities.  

II.  Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2008).

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

A recent decision of the Veterans Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The appeal with respect to the issues involving the veteran's 
service-connected hemorrhoids and psychiatric disorder 
involves the initial disability ratings assigned upon the 
grant of service connection.  Accordingly, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e) (2007), which generally require notice 
and a delay in implementation of a proposed rating reduction.  
Fenderson, 12 Vet. App. at 126.  

A.  Hemorrhoids

The veteran was granted service connection for internal 
hemorrhoids at a noncompensable (0%) disability rating 
decision effective from September 1999, the date of claim for 
service connection.  The veteran asserts that the initial 
disability rating assigned is inadequate and that his 
service-connected hemorrhoids warrant the assignment of a 
compensable disability rating.  

According to 38 C.F.R. § 4.114, Diagnostic Code 7336, mild or 
moderate internal or external hemorrhoids are assigned a non-
compensable (0%) disability rating.  Large or thrombotic 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences are assigned a 10 percent 
disability rating.  A 20 percent rating is assigned for 
hemorrhoids with persistent bleeding and secondary anemia, or 
with fissures.  The 20 percent disability rating is the 
highest rating assignable

A November 1999 letter from a private physician states that 
the veteran had been a patient on and off since 1977 and 
merely states that he "has been treated for some hemorrhoid 
problems."  

A September 1999 VA treatment record indicates that the 
veteran was referred for further evaluation for hemorrhoids.  
He was not bleeding on physical examination and was 
instructed to add Metamucil to his other medications, which 
included suppositories.  An October 1999 VA Compensation and 
Pension examination report noted a history of hemorrhoids.  A 
February 2000 VA treatment record reveals that the veteran's 
hemorrhoid condition was stable with suppository medication.  
Examination revealed no external hemorrhoids.  The assessment 
was internal hemorrhoid.  The veteran reported a flare-up the 
prior week with a small amount of blood on the toilet paper.  
He had surgery a few years ago and did not want another one.  

In July 2002, a VA examination of the veteran was conducted.  
The veteran reported having symptomatic hemorrhoids with 
itching, and occasional pain and bleeding with defecation.  
Physical examination revealed no external hemorrhoids and no 
evidence of blood, chronic skin changes, or proctitis.  
Rectal tone was normal, but examination did reveal tender 
internal hemorrhoids.  

Private medical records dated in April 2002 revealed surgical 
excision of internal hemorrhoids.  Two small fragments were 
received that were approximately .2 x .1 x .1 cm.  

In October 2007, another VA examination of the veteran was 
conducted.  The veteran reported bleeding with each stool.  
He denied any loss of sphincter control. Fecal leakage, or 
involuntary bowel movements.  Physical examination did reveal 
dried red spotting on the underwear.  However, rectal 
examination was normal with no evidence of leakage, or of 
internal or external hemorrhoids.  There were no obvious 
signs of bleeding, thrombosis, or fissures.  The diagnosis 
was normal rectal examination.

In July 2008, a colonoscopy of the veteran was conducted.  
The impression was a single diverticulum was found in the 
ascending colon along with small grade 1 internal 
hemorrhoids.  An addendum to the colonoscopy report indicated 
that the blood seen in the veteran's stool may be due to his 
hemorrhoids.  

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's service-
connected internal hemorrhoids.  The medical evidence of 
record is devoid of information showing that the veteran's  
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue.  While a private physician, R. 
Smith, did indicate in a statement dated in November 2006 
that he had treated the veteran for years for thrombosed 
hemorrhoids, there is no evidence of record indicating that 
the veteran's hemorrhoids were irreducible or with excessive 
redundant tissue.  There is evidence that indicates that the 
veteran does experience some bleeding as a result of his 
hemorrhoids.  However there is no evidence that this bleeding 
is persistent or that it results in secondary anemia.  There 
is no evidence of fissures.  While the veteran has some 
bleeding resulting from his service-connected hemorrhoids, 
the preponderance of the evidence is against the assignment 
of a compensable disability rating for any period of time 
covered by this appeal.  The veteran's internal hemorrhoids 
most nearly approximate a disability which is moderate in 
severity.  Accordingly, the veteran's claim for a compensable 
evaluation for hemorrhoids is denied.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

B.  Dysthymic Disorder

The veteran filed a claim for service connection for a 
psychiatric disorder secondary to his service-connected low 
back disability which was received at the RO on August 7, 
2003.  Ultimately, service connection was granted for 
dysthymic disorder, secondary to the pain resulting from his 
service-connected back disability.  A 10 percent disability 
rating was assigned effective August 7, 2003, the date of 
service connection.  

As with all psychiatric disabilities, disability ratings for 
dysthymic disorder are assigned under the General Rating 
Formula for Mental Disorders.  A 10 percent disability rating 
contemplates

occupational and social impairment 
due to mild or transient symptoms 
that decrease work efficiency and 
ability to perform occupational 
tasks only during periods of 
significant stress, or; symptoms 
controlled by medication. 

38 C.F.R. § 4.130, Diagnostic Code 9433.

A 30 percent disability rating contemplates 

occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

Id.

A 50 percent disability rating contemplates 

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

Id.  

A 70 percent disability rating contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

Id.  

Finally, a 100 percent disability rating for psychiatric 
disabilities contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id. 

VA outpatient treatment records dating from 2000 reveal that 
the veteran sought treatment for symptoms of depression.  A 
July 2000, VA psychiatric consultation reveals that the 
veteran was seen for initial evaluation.  He reported having 
difficulties at work due to pain, depressed mood, sleep 
disturbance, low energy, and feelings of helplessness.  He 
also described restlessness, agitation, frustration and 
withdrawal.  He acknowledged suicidal ideation from time to 
time but denied any intent or plan.  Affect and speech were 
normal, thought processes were goal directed and coherent.  
Testing and evaluation revealed severe depressive symptoms.  
The precipitating factor in the veteran's depressive symptoms 
was noted to be chronic pain resulting from his service-
connected back disability.  Anti-depressant medication was 
prescribed.  The diagnosis was major depressive disorder and 
a GAF score of 60 was assigned.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH EDITION, American Psychiatric Association 
(1994) (DSM-IV).  A GAF score between 51 to 60 is indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).

VA treatment records dated from 2000 to 2003 reveal periodic 
follow-up treatment for the veteran's depressive disorder.  
Generally, these records show that the veteran's depressive 
symptoms were stable with medication alone and his assigned 
GAF scores varied from a low of 55 to a high of 65 with a GAF 
score of 60 being the most predominant.  GAF scores ranging 
between 61 to 70 reflect mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
indicate that the individual is functioning pretty well, and 
has some meaningful interpersonal relationships.  Id.  

In October 2003, a VA psychiatric Compensation and Pension 
examination of the veteran was conducted.  The veteran 
reported feelings of depression, worry and frustration 
related to his physical health and chronic back pain.  He 
also reported difficulty sleeping and low energy.  Mental 
status examination revealed that he was alert and oriented.  
His affect was one of "controlled anger."  His mood was 
reportedly depressed most of the time.  There was no evidence 
of illogical or delusional thought processes.  Memory was 
adequate, judgment was fair but insight was extremely 
limited.  He again reported that he thought of suicide but 
denied any plan or intent.  He again reported that he thought 
of suicide but denied any plan or intent.  There was no 
violent ideation.  The diagnosis was dysthymic disorder and a 
GAF score of 60 was assigned.  

VA mental health clinic notes from 2003 to 2007 indicate that 
the veteran continued to be seen for depression.  GAFs of 56 
to 60 were assigned.  

In October 2007, the most recent VA psychiatric Compensation 
and Pension examination was conducted.  The veteran indicated 
that he worked part time for his sister in her housekeeping 
business.  He worked up to 6 to 8 hours a day 3 to 4 days per 
week when he felt good.  He said he often could not work due 
to back pain.  There was no history of interpersonal conflict 
at work reported.  Mental status examination revealed the 
veteran was alert and oriented.  He reported a depressed and 
worried mood.  Thought processes were goal directed and 
coherent.  Affect was irritable and frustrated.  Speech was 
normal.  There was no evidence of psychosis.  The veteran's 
memory was intact; insight and judgment were noted to be 
fair.  He was noted to be socially isolated and his 
relationship with immediate family was strained.  The 
diagnosis was again dysthymic disorder and a GAF score of 60 
was assigned.  The severity of his psychiatric symptoms were 
noted to be mild or moderate.  The examiner stated that the 
assigned GAF score reflected moderate impairment in 
industrial and social functioning.  

The veteran is presently rated at a 10 percent disability 
rating for his service-connected dysthymic disorder.  
However, the evidence supports the assignment of a 30 percent 
disability rating for the veteran's service-connected 
dysthymic disorder, effective from the date of service 
connection in August 2003.  Specifically, the totality of 
medical evidence reveals that the veteran has depressed and 
worried mood resulting from his chronic back pain.  The 
veteran's depressive symptoms have been noted to be stable 
since 2000 when initial evaluation and treatment was 
undertaken.  The veteran's GAF score has predominantly been 
at a 60, with some GAF scores as low as 55.  As noted above, 
GAF scores from 51 to 60 are indicative of moderate symptoms 
such as flat affect and circumstantial speech, occasional 
panic attacks; or moderate difficulty in social, 
occupational, or school functioning such as having few 
friends, conflicts with peers or co-workers.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  The evidence including the assigned GAF scores shows 
that the veteran's disability most nearly approximates the 
criteria for a 30 percent rating which is "occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)."  38 C.F.R. § 4.130, Diagnostic 
Code 9433.  Accordingly, an increased rating of 30 percent is 
assigned for the veteran's service-connected dysthymic 
disorder effective from August 7, 2003.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected psychiatric disability.  
Specifically, the evidence of record shows that the veteran's 
symptoms of depressed mood are stable at a moderate level.  
There is no medical evidence showing any more severe symptoms 
which would warrant the assignment of a disability rating in 
excess of 30 percent.  The evidence shows that the 
psychiatric condition moderately impacts on his industrial 
capacity and that he is able to maintain regular employment 
part time without any conflicts at work.  There is no 
evidence of symptoms such as flattened affect, impaired 
speech, panic attacks more than once per week, memory 
impairment or impaired thought process.  While the veteran 
does have impaired judgment and disturbances of motivation 
and mood, these symptoms were considered in assigning the 30 
percent rating and they alone do not result in decreased 
reliability and productivity such that the criteria for a 50 
percent disability rating are more nearly approximated.  
Accordingly, a disability rating in excess of 30 percent for 
the veteran's service-connected dysthymic disorder must be 
denied.  

C.  Lumbosacral Spine

The veteran's appeal for an increased disability rating for 
his service-connected lumbar spine disorder dates from a 
September 1999 rating decision. At that time service 
connection was in effect for lumbar strain at a 20 percent 
disability rating.  At that point in time service connection 
had specifically been denied for arthritis and degenerative 
disc disease of the lumbosacral spine.  However, the 
veteran's present appeal for an increased rating has been 
pending for the better part of a decade, during that time 
service connection has ultimately been granted for arthritis 
of the lumbar spine and degenerative disc disease at L5-S1.  

During the course of this appeal the criteria for rating 
intervertebral disc disease were revised effective September 
23, 2002, and the remaining spinal regulations were amended 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulations for intervertebral disc syndrome under Diagnostic 
Code 2593 that became effective on September 23, 2002, 
contained notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The veteran's lumbosacral disability was initially rated 
under Diagnostic Code 5295 for lumbosacral strain.  The 
Rating Schedule, prior to September 26, 2003, provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 26, 2003).  For lumbosacral 
strain, ratings were provided when there was evidence of 
characteristic pain on motion (10 percent), muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  38 C.F.R. § 
4.71, Diagnostic Code 5295 (effective before September 26, 
2003).  

Degenerative disc disease was rated under Diagnostic Code 
5293 for intervertebral disc syndrome.  The Rating Schedule, 
provided for a noncompensable rating for postoperative, cured 
intervertebral disc syndrome.  A 10 percent rating was 
warranted upon a showing of mild intervertebral disc 
syndrome, while a 20 percent rating contemplated moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating required severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  A 60 
percent rating, the highest rating assignable, required 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71, Diagnostic Code 5293 (effective before 
September 26, 2003).

The Rating Schedule also provided for 100 percent disability 
ratings for residuals of a fractured vertebra with spinal 
cord involvement or complete bony fixation (ankylosis) of the 
spine at an unfavorable angle.  38 C.F.R. § 4.71, Diagnostic 
Codes 5285, 5286 (effective before September 26, 2003).  The 
Board notes that in all of the medical evidence of record 
there is no evidence showing any vertebral fracture or 
ankylosis of the spine.  As such, consideration of the 
veteran's service-connected low back disability is not 
warranted under these Diagnostic Codes.  

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for all disabilities, diseases, and injuries 
of the spine under Diagnostic Codes 5235 to 5243, unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  The disability 
ratings for the spine are assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2008).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2008).

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2007).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2008).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2008).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2008).  The medical 
evidence in the present case is substantial and fills over 4 
volumes.  However, review of the medical evidence of record 
does not reveal that the veteran has ever had any 
incapacitating episodes that required bed rest prescribed by 
a physician and treatment by a physician.  Rather, the 
evidence of record shows that despite his claimed symptoms of 
back pain and limited motion, the veteran maintained regular, 
part time, employment in the housekeeping industry.  As such, 
rating the veteran's intervertebral disc syndrome based on 
incapacitating episodes is not warranted.  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

In September 1999, a VA Compensation and Pension examination 
of the veteran was conducted.  The veteran complained of 
chronic low back pain with numbness in his legs.  He also 
indicated that he could not put on his shoes and socks 
without help due to his limited range of motion due to back 
pain.  The veteran was alert and oriented and not in any 
acute distress.  He walked with a normal gait.  He would only 
squat half way down due to subjective complaints of back 
pain.  Physical examination revealed no tenderness or muscle 
spasm of the lumbosacral spine.  Range of motion testing of 
the lumbosacral spine revealed:  flexion to 40 degrees; 
extension to 10 degrees; right lateral flexion to 20 degrees; 
left lateral flexion to 10 degrees; and rotation to 30 
degrees bilaterally.  The veteran's movements were guarded 
and the examiner indicated that the veteran's complaints of 
pain appeared to be exaggerated and that he put forth little 
effort on examination.  Also, despite his assertions to the 
contrary, the veteran was able to put on and take off his 
shoes and socks unassisted and without any difficulty.  The 
accompanying X-ray examination report revealed a normal 
lumbosacral spine with unremarkable findings related to the 
vertebral bodies and intervertebral disk spaces.  Sensory 
examination to pinprick was with generalized diminution in 
both lower extremities, which was noted to be inconsistent 
with any particular dermatomal pattern.  

VA outpatient treatment records dated in 1999 and 2000 reveal 
that the veteran was seen for complaints of low back pain.  A 
September 2000 VA radiology report reveals that x-ray 
examination of the veteran's lumbosacral spine revealed mild 
narrowing of the L5-S1 intervertebral disk space.  

In December 2000, another VA Compensation and Pension 
examination of the veteran was conducted.  Physical 
examination revealed tenderness of the lumbar spine.  Range 
of motion testing revealed limited motion due to complaints 
of low back pain.  Range of motion of the lumbar spine on 
testing was:  flexion to 40 degrees; extension to 10 degrees; 
lateral flexion to 10 degrees, bilaterally; and lateral 
rotation to 10 degrees, bilaterally.  X-ray examination 
revealed degenerative arthritis of the lumbosacral spine 
without evidence of disc herniation.

A March 2001 VA treatment record reveals assessment for 
complaints of low back pain.  Straight leg raising testing 
was limited to 35 degrees due to complaints of pain.  Mild 
muscle spasm was also noted.  Sensation to light touch was 
intact on both lower extremity dermatomes.  Another March 
2001 treatment note dated a few weeks later indicated that 
the veteran low back pain was being treated with some relief 
with pain medication, muscle relaxant medication, a back 
brace, and a TENS unit.  At this time no lumbar tenderness 
was noted by the treating physician.  A March 2002 treatment 
record indicates continued complaints of back pain with 
sufficient relief with the pain and muscle relaxant 
medications.

In September 2002, another VA examination of the veteran was 
conducted.  This examination was conducted at a different VA 
medical center (VAMC) and by a different physician in order 
to address the veteran's complaints of bias on the part of 
the examining physician.  The veteran reported having chronic 
low back pain which apparently was aggravated by all 
activities including: bending, lifting, twisting, reaching, 
prolonged sitting, and prolonged standing.  Physical 
examination revealed tenderness to palpation of the lumbar 
spine, but no visible or palpable muscle spasm.  Range of 
motion testing of the lumbosacral spine revealed:  flexion to 
45 degrees; extension to 10 degrees; lateral flexion to 10 
degrees, bilaterally; and rotation to 15 degrees bilaterally.  
There was pain on all range of motion testing.  Neurologic 
examination of the lower extremities revealed intact reflexes 
and no focal strength deficits.  Slight subjective complaints 
of diminished sensory perception in the left leg were noted.  
The examiner noted no evidence of weakened movement, 
fatigability, or incoordination with respect to the 
functional range of motion of the veteran's spine.  He 
reported occasions of pain, numbness, and tingling into the 
left leg but none on the right.  He also reported working 
three to four times per week for his sister but during a 
flare-up, he might only work one to two days per week.  

A July 2003 VA treatment record reveals that the veteran was 
again treated for complaints of low back pain.  Lumbar 
tenderness was noted.  However, straight leg raising testing 
was negative with intact motor and sensory results.  Magnetic 
resonance imaging (MRI) of the veteran's spine was conducted 
and revealed minimal intervertebral disk bulging ate L2-3 and 
L3-4.  Indicated treatment was medication, heating pad, and a 
back brace.  

In December 2004, another VA examination of the veteran was 
conducted.  The veteran reported low back pain which radiated 
in to the legs.  The veteran walked with a cane, but the 
examiner noted this was not necessary for ambulation.  The 
veteran was able to heel, toe, and tandem walk without the 
cane.  Muscle tone was normal with no atrophy noted.  Range 
of motion testing of the lumbosacral spine revealed:  flexion 
to 40 degrees; extension to 0 degrees; lateral flexion to 10 
degrees, bilaterally; and rotation to 10 degrees bilaterally.  
Neurologic examination of the lower extremities revealed 
intact reflexes.  His weight bearing ability exceeded the 
strength weakness noted on formal testing.  Some decrease in 
temperature, vibration, and pin prick sensation of the lower 
extremities was noted which did not conform to root or 
peripheral nerve distribution.  The examiner indicated that 
the veteran had subjective complaints of pain without solid 
objective findings of neurologic deficit.  A January 2005 
addendum revealed that on MRI examination there was no 
structural disease present to account for the subjective 
neurologic complaints.  A February 2005 addendum revealed 
that nerve conduction studies had been conducted on the 
veteran, that there was normal conduction in the lower 
extremities and that there were some mild chronic changes in 
the L5-S1 distribution but that the veteran's subjective 
complaints extended far beyond the changes evidenced in the 
testing.  

In December 2006, another VA examination of the veteran was 
conducted.  The veteran again reported chronic low back pain 
and that he had a week of bed rest in the prior month, but 
that this was not prescribed by a physician.  Range of motion 
testing of the thoracolumbar spine revealed:  flexion to 30 
degrees which improved to 35 degrees with repetitive motion; 
extension to 18 degrees which decreased to 8 degrees with 
repetitive motion; lateral flexion to 16 degrees, 
bilaterally; and rotation to 24 degrees on the left and 26 
degrees on the right.  The examining physician noted that 
there was no objective evidence of pain during range of 
motion testing, and that the veteran gave decreased effort 
during the testing.  Neurologic examination revealed normal 
motor and sensory findings.  The diagnosis was "lumbar back 
strain with arthritis and of L5-S1."  The examining 
physician also stated that the veteran has "very mild 
disease and symptomatology at this time in my opinion.  Nerve 
conduction studies were done in February of 2005.  This shows 
mild chronic L5-S1 radiculopathies."  

In July 2007, another VA examination of the veteran was 
conducted.  Range of motion testing of the thoracolumbar 
spine revealed:  flexion to 30 degrees; extension to 0 
degrees; lateral flexion to 10 degrees, bilaterally; and 
rotation to 10 degrees bilaterally.  All motor testing 
revealed minimal effort, and there was no evidence of muscle 
spasm.  The ranges of motion did not change with repetition 
and the veteran did have pain throughout all arcs of 
movement.  

In December 2007 a VA neurologic consultation was conducted.  
Range of motion of the back was "very limited" with the 
veteran refusing to do most of the examination tasks saying 
that he was in pain.  The physician indicated a considerable 
functional overlay and that it was difficult to localize any 
of the veteran's reported symptoms.  Range of motion testing 
of the thoracolumbar spine revealed:  flexion to 30 degrees; 
extension to 10 degrees; lateral flexion to 5 degrees, 
bilaterally; and rotation to 5 degrees, bilaterally.  There 
was no objective evidence of pain with motion and there was 
no objective evidence of radiculopathy.  The examining 
physician indicated that the veteran exhibited extreme and 
exaggerated pain behavior which was not supported by the 
objective evidence provided by x-ray and MRI examination.  
The impression was "chronic lumbago 



with considerable functional overlay."  The examiner noted 
that the veteran had some moderate amount of lumbar facet 
joint disease, but otherwise, there was no significant 
compression or stenosis.  

In February 2008, the most recent VA examination of the 
veteran was conducted.  The veteran indicated that he used a 
cane to ambulate, but also indicated continued employment in 
the housekeeping field.  He admitted that bed rest had not 
been prescribed by any physician.  Range of motion testing of 
the thoracolumbar spine revealed:  flexion to 30 degrees; 
extension to 10 degrees; lateral flexion to 5 degrees, 
bilaterally; and rotation to 5 degrees, bilaterally.  
Sensation testing was normal and there was no evidence of 
radiculopathy.  The examiner indicated that the veteran 
subjective complaints of pain were not supported by objective 
physical findings such as on MRI or x-ray examination and 
were indicative of exaggeration of symptomatology.  Based 
purely on the objective findings, the examiner reported that 
there was mild impairment in regard to the veteran's back.  

The totality of the evidence provided by all of the VA 
examination reports of record indicates that the veteran's 
complaints of low back pain are exaggerated with respect to 
objective physical findings, and that he puts forth poor 
effort on range of motion and strength testing.  Nevertheless 
the two most recent VA examination reports reveal that his 
recorded range of motion of the thoracolumbar spine on 
forward flexion is limited to 30 degrees and pain throughout 
the ranges of motion was revealed on earlier examinations.  
Resolving any doubt in the veteran's favor, this meets the 
criteria for the assignment of a 40 percent disability rating 
under the current rating criteria.  However, there is no 
evidence of any ankylosis of the spine.  Accordingly, when 
the veteran's low back disability is rated under the current 
rating criteria the evidence supports the assignment of a 40 
percent disability rating, but is against the assignment of 
any higher rating.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (effective from 
September 26, 2003).

Since the veteran's claim for an increased rating has been 
pending so long, the question becomes whether he warrants the 
assignment of a disability rating in excess of 40 percent 
when evaluated under the prior rating criteria.  There is no 
evidence of ankylosis of the spine or vertebral fracture.  As 
such, the only disability rating in excess of 40 percent 
available to the veteran under the prior rating criteria 
would be the 60 percent rating for intervertebral disc 
syndrome.  This would require persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71, 
Diagnostic Code 5293 (effective before September 26, 2003).  
The evidence of record in the multiple VA examination reports 
reveals no evidence of ankle jerk other neurologic findings 
appropriate to the site of the diseased disk.  While the 
veteran complains of radiating pain and numbness, the 
objective evidence indicates that the service-connected 
disability does not result in separate neurological deficits 
affecting either lower extremity.  The objective medical 
evidence is highly probative evidence and outweighs the 
veteran's lay testimony as the record does not show that the 
veteran has professional credentials that would allow him to 
provide competent medical evidence in support of his claim.  
Accordingly, the preponderance of the evidence is against the 
assignment of a 60 percent rating under the prior Diagnostic 
Code 5293.  

The last question that must be addressed is the effective 
date of the assignment of the 40 percent disability rating 
for the veteran's low back disorder.   See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  With a current range of motion of 
forward flexion of 30 degrees, the veteran clearly meets the 
criteria for a 40 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 which became effective on September 26, 
2003.  However, the veteran's claim for an increased rating 
was filed in December 1998.  The medical evidence for the 
period of time from 1998 to 2003 generally showed forward 
flexion to be in the range of 40 to 45 degrees with 
complaints of pain on motion.  There were also reduced ranges 
of motion with respect to extension, rotation, and lateral 
flexion of the veteran's lumbar spine during this period of 
time.  The Board will resolve all doubt in the veteran's 
favor and find that for the period of time from the date of 
claim in December 1998 until the effective date of the new 
rating criteria in September 2003, that the veteran's 
disability was most properly rated as having severe 
limitation of motion of the lumbar spine which would have 
warranted the assignment of a 40 percent disability rating.  
38 C.F.R. § 4.71, Diagnostic Code 5292 (effective before 
September 26, 2003). 

Accordingly the Board finds that the evidence warrants the 
assignment of a 40 percent disability rating for the 
veteran's low back disorder under the old rating criteria 
that were in effect prior to the regulatory changes.  The 
preponderance of the evidence is, however, against the 
assignment of a disability rating in excess of 40 percent for 
any period of time, and under any applicable rating criteria, 
during the entire period of time covered by this appeal.  

Finally, in reaching this decision the Board has resolved all 
reasonable doubt in the veteran's favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
disabilities that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  With respect 
to the back disability, the veteran has reported that it 
interferes with his employment and at times he is unable to 
work a complete week.  However, the rating assigned is 
already indicative of substantial industrial impairment.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted. See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).

In reaching the decisions above, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the 
assignment of disability ratings in excess of those noted 
individually above, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518 (1996).


	(CONTINUED ON NEXT PAGE)



ORDER

A compensable disability rating for internal hemorrhoids is 
denied.  

A 30 percent disability rating, and not in excess thereof, is 
granted for dysthymic disorder, effective August 7, 2003, 
subject to the law and regulations governing the payment of 
monetary awards.  

A 40 percent disability rating, and not in excess thereof, is 
granted for chronic low back strain with arthritis and 
degenerative disc disease at L5-S1, for the entire period of 
time covered by this appeal, subject to the law and 
regulations governing the payment of monetary awards. 



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


